         Case 1:13-cr-00890-LAP Document 90 Filed 05/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                      Plaintiff,
                                               No. 13 Cr. 390 (LAP)
-against-
                                                        ORDER
ELFEGO BOYD,

                      Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

The Court is in receipt of Defendant Elfego Boyd’s motion for a

modification of his sentence pursuant to 18 U.S.C. Section

3582(c)(1)(A)(I).      (See dkt. no. 89.)      The Government may

respond to Mr. Boyd’s motion by no later than May 13, 2020.

SO ORDERED.

Dated:      New York, New York
            May 8, 2020

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
